Citation Nr: 0802101	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reimbursement from accrued amounts due to a 
deceased beneficiary for burial expenses.  


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died in April 2004.  The appellant is the 
veteran's sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was granted non-service-connected pension by 
rating decision in December 1979 for permanent and total 
disability.  

2.  The veteran was incarcerated in a state penal institution 
for commission of a felony in May 2001.

3.  Due to his incarceration, the veteran's pension benefit 
was terminated, effective in July 2001.

4.  The veteran died in April 2004, while incarcerated.  
There were no pending claims at that time.


CONCLUSIONS OF LAW

1.  The claim for reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's burial 
expenses, is without legal merit.  38 U.S.C.A. § 103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1000, 3.1003 (2007).

2.  The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts in this case are not in dispute.  The veteran was 
granted non-service-connected pension by rating decision in 
December 1979 for permanent and total disability.  In May 
2001, he was incarcerated in a state penal institution for 
commission of a felony.  No pension under public or private 
laws administered by the Secretary shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning 61 days 
after such individual's imprisonment begins and ending when 
such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 
38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 
(1993).  

The RO learned in March 2003 that the veteran was 
incarcerated.  It properly notified the veteran that it 
proposed to terminate his pension under the controlling 
regulations.  In April 2004, the veteran's pension benefits 
were terminated effective in July 2001, 61 days after his 
incarceration began.  Thus, the veteran was not in receipt of 
VA pension from July 2001 forward.  

The veteran died in April 2004, while incarcerated.  The 
appellant paid for the veteran's burial expenses and filed a 
claim for reimbursement from accrued amounts in July 2004.  
Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions will, upon the 
death of such person, be paid to the living person first 
listed as follows: his or her spouse; his or her children; 
his or her dependent parents.  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary 
to reimburse the person who bore the expense of last sickness 
or burial of the veteran.  38 C.F.R. § 3.1000(a) (2007).

Because the veteran's VA pension was terminated in July 2001, 
he was not receiving any periodic monetary benefits.  
Therefore, the appellant is not entitled to reimbursement for 
burial expenses from accrued amounts, because no accrued 
amounts exist.  

Alternatively, a burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Although 
the RO has not specifically adjudicated the appellant's claim 
under this provision, the record reasonably raises the issue.  
See appellant's VA Form 9, received in September 2005.  Also, 
the RO did include the regulation in its September 2005 
statement of the case.  Therefore, the Board would be remiss 
in not discussing it here. 

If a veteran's death is not service-connected, as is the case 
here, entitlement to a burial allowance is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of 
a reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).

At the time of his death, service connection was not in 
effect for any disability.  As explained above, the veteran 
was not in receipt of pension, because that benefit had been 
terminated in 2001 due to his incarceration.  Condition (1), 
therefore, is not met.  There is no evidence in the file of a 
pending claim for pension or compensation at the time of his 
death.  Condition (2) is not met.  Lastly, a review of the 
file demonstrates that while the deceased was a veteran of 
World War II, his body was not being held by a state.  Nor 
was he discharged from service for a disability incurred or 
aggravated in the line of duty.  Condition (3) is not met.  
As the conditions for entitlement to a burial allowance in 
cases of a non-service-connected death have not been met, by 
operation of law, the appellant's claim must be denied.  

As a final matter, the Board notes that generally the agency 
of original jurisdiction has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist are 
not applicable.  Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's burial 
expenses is denied.

Entitlement to a non-service-connected burial allowance is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


